Title: The American Commissioners to James Smith, 26 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Smith, James


Sir
Passi September 26 1778
On the 28 of the last Month We had the Honour of writing to M. the Comte de Vergennes, concerning your Goods, and in the same Letter, We requested that some Mode might be prescribed by which Americans, well affected to their Country, might pass through this Kingdom in their Way home with their Effects Duty free. The last Evening We received an Answer from his Excellency inclosing Copy of a Letter from Mr. Necker upon the subject. A Copy of this Copy together with a Copy of his Excellency’s Letter to Us We inclose to you, for your Government. We shall be ready to apply to Mr. Necker, in the Way prescribed by him, whenever you shall furnish us with the means of doing it, by sending us an Invoice of your Goods, and a note where they are, and for what detained, that We may inclose it to him. In the mean time, We are

Dr. Smith

